Citation Nr: 0100482	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1985 denied a 
claim of entitlement to service connection for hearing loss.

2.  An unappealed rating decision dated in June 1985 denied a 
claim of entitlement to service connection for a back 
disability.

3.  Evidence received subsequent to the May and June 1985 
rating decisions is, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims 
for service connection for hearing loss and a back 
disability.


CONCLUSIONS OF LAW

1.  The May 1985 RO decision that denied a claim of service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Evidence submitted since May 1985 is new and material, 
and veteran's claim for service connection for hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The June 1985 RO decision that denied a claim of service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4.  The evidence received since June 1985 is new and 
material, and the veteran's claim for service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1985, the RO denied a claim of entitlement to service 
connection for hearing loss and a back injury.  The RO's 
decision was based on the absence of any evidence of hearing 
loss in service as well as post-service, and the absence of 
evidence of a back injury during service.  The veteran was 
notified of the RO's decision the same month.  He failed to 
file a notice of disagreement or substantive appeal to the 
hearing loss claim, and that decision became final.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  However, the veteran did 
submitted medical of treatment for a chronic back sprain in 
June 1985, which the RO considered.  In June 1985, the RO 
issued a rating decision confirming its earlier denial of the 
veteran's claim for service connection for a back disability.  
The veteran failed to appeal that decision which is final.  
Id.

Applicable VA law provides that a claim which is the subject 
of a prior final decision may be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  The 
analysis to be applied when a claim to reopen is presented 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In May 1997, the veteran submitted a request to reopen his 
claims for service connection for hearing loss and a back 
injury.  He submitted VA outpatient records of a diagnosis of 
hearing loss with reported onset during World War II, and 
buddy statements regarding his back injury on board ship 
during service.  The VA audiology report linked the veteran's 
hearing loss to service based upon the veteran's report of 
history.  A VA examination report of December 1998 included 
an X-ray report of a compression fracture of L2.  However, 
the VA examiner reported that the veteran's back condition 
was likely the result of age and obesity rather than injury 
during service, and he did not comment upon the fracture.  
The veteran also provided testimony regarding both his 
hearing loss and his back claims during an October 1998 RO 
hearing.

After reviewing the evidence submitted by the veteran since 
the 1985 final decisions, the Board concludes that the veteran 
has reopened both of his claims.  With regard to the hearing 
loss claim, the veteran currently has a diagnosis of hearing 
loss that is linked, albeit questionably, to service.  With 
regard to the back claim, the buddy statements, in conjunction 
with the medical evidence of a compression fracture, suffice 
to present evidence that raises the possibility of a link 
between the veteran's current back disability and service.  
Accordingly the Board finds that the evidence submitted with 
respect to each of the veteran's claims which by itself, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  



ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for hearing loss and 
for a back disability are reopened, and to this extent, the 
appeal is granted, subject to the development requested 
below.  

REMAND

Having determined that the veteran's claim has been reopened 
the next step is to comply with the VA's duty to assist 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim, which, in the instant case 
necessitates further medical evaluation.   

Accordingly, this case is REMANDED for the following action:

1.  The RO should confirm that all 
pertinent VA and private medical records 
have been obtained and associated with 
the claims file.   

2.  The veteran should be afforded a VA 
audiology examination to determine 
whether his presently diagnosed hearing 
loss is the result of acoustic trauma, 
and whether such hearing loss is at least 
as likely as not the result of noise 
exposure during military service.  

3.  The veteran should also be afforded a 
VA orthopedic examination with special 
attention to his report of injury during 
service, particularly whether the injury 
involved the thoracic or lumbar spine.  
In turn, the examiner should review the 
veteran's medical history and offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed back disability is related to 
military service.  

4.  The claims folder should be made 
available to the examiners for review 
before each of the examinations, and any 
and all tests deemed necessary should be 
performed.   

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, and to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  


		
	K. J. LORING
	Acting Member
	Board of Veterans' Appeals

 



